                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


RICHARD CURTIS ROGERS,                          )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:18-cv-01388
v.                                              )          JUDGE RICHARDSON
                                                )
SOUTHERN HEALTH PARTNERS,                       )
                                                )
        Defendant.                              )
                                                )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 31), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at

*1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation, and the Report and

Recommendation is adopted and approved. Accordingly, this action is DISMISSED without

prejudice, pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute, and the Clerk is directed to




     Case 3:18-cv-01388 Document 32 Filed 07/23/20 Page 1 of 2 PageID #: 153
close the file. Consequently, Defendant’s Motion for Summary Judgment (Doc. No. 24) is

DENIED as moot. This Order shall constitute final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




                                               2



    Case 3:18-cv-01388 Document 32 Filed 07/23/20 Page 2 of 2 PageID #: 154
